Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 3, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Croft et al. (WO 00/35246) in view of Donvan, Ernst et. al. (GB537931), hereinafter “Ernst ”.

As to Claim 1, Croft teaches an electrostatic transducer (abstract), comprising: a diaphragm (diaphragm 28, abstract) in electrical contact with a bias voltage (diaphragm 28 coupled to a s signal and bias source 29, page 5 lines 24-30, Figure 1); a pair of stator plates (first stator 20 and second stator 24, page 5 lines 17-20). Regarding the following: each comprising: a first section in electrical contact with a first audio signal; a second section electrically separate from the first section and in electrical contact with a second audio signal; and a boundary area between the first section and the second section, Croft teaches the first rigid stator 20 having an interior surface 21 and adapted with slots or openings 22 for providing acoustic transparency for audio output. A second rigid stator 24 having an interior surface 25 which is juxtaposed to the interior surface of the first stator. The construction of this second stator is similar to the first stator 20, including slots 26 and conductivity properties. A voltage source is coupled to the respective stators in accordance with well know principles. An appropriate separation distance or gap 27 is provided between the respective interior surfaces 21 and 25 for receiving at least one flexible diaphragm 28 as the electrostatic emitter membrane. See at least page 5 lines 10-25. Thus, Croft teaches the stator plates that has plurality of sections separated by slots 22 and 26 and thus each section has a boundary area between them respectively and a voltage source is coupled to the respective stators. (Figures 1). Croft does not explicitly teach first section of the first stator in electrical contact with a first audio signal and a second section electrically separate from the first section and in electrical contact with a second audio signal. However, Ernst in related field (electrostatic speakers) teaches an electrostatic loudspeaker including a vibrating electrode cooperating with one or more fixed electrodes that are divided into a number of electrically separate sections and such that the whole of the signal frequency spectrum is fed to one of the sections and only a low frequency band to another section. See at least page 2 col. 1 lines 50-58 and col. 2 lines 59-80. It would have been obvious to one of ordinary skill in the art to modify the electrostatic speaker such as the stators plates that are segmented into various sections are individually connected to separate audio signals to improve the polar response at high frequencies and in the power handling capacity at low frequencies. See at least Ernst on page 2, col. 1 lines 10-15. Croft in view of Ernst further teaches wherein the diaphragm generates sound when the bias voltage, the first audio signal, and the second audio signal are supplied, (Figures 1, of Ernst and page 2lines 65-100 teaches the diaphragm is fed by signal voltage and graduating polarizing voltage is fed to different sections of the electrodes. (page 2, col. 2 lines 105-112.)

As to Claim 3, Croft in view of Ernst teaches the limitations of Claim 1, and wherein each of the pair of stator plates further comprises a plurality of holes, (slots 20 and 26 on Figure 1 of Croft and Ernst teaches on page 2. Col. 2 lines 70-71 electrodes are perforated.) and wherein the sound is output through the plurality of holes of each of the pair of stator plates (a first rigid stator 20 having an interior surface 21 and adapted with slots or openings 22 for providing acoustic transparency for audio output. See at least page 5, lines 10-13)
As to Claim 5, Croft in view of Ernst teaches the limitations of Claim 1, and wherein one or more of the first section, the second section, and the boundary area are concentric (the sections are arranged symmetrically about a common axis and progressively increasing outsides dimensions. See at least Ernst on page 2, col. 2 lines 60-63.)
As to Claim 6, Croft in view of Ernst teaches the limitations of Claim 5, and wherein the second section is concentrically disposed within the boundary area and the boundary area is concentrically disposed within the first section, (the sections are arranged symmetrically about a common axis and progressively increasing outsides dimensions. See at least Ernst on page 2, col. 2 lines 60-63., Figure 1)
As to Claim 7, Croft in view of Ernst teaches the limitations of Claim 5, and wherein the second section is disposed within the boundary area and the boundary area is disposed within the first section (since Ernst teaches the sections are arranged symmetrically about a common axis and progressively increasing outsides dimensions, thus teaches “concentric” See at least Ernst on page 2, col. 2 lines 60-63., Figure 1)
As to Claim 8, Croft in view of Ernst teaches the limitations of Claim 5, and wherein the second audio signal is based on the first audio signal ( the polarizing voltage decreases from the outer section to the inner section and this is achieved by the use of resistors, thus teaching first audio signal to the first section of the electrode and the second audio signal to the second section of the electrode is based on first audio signal. See at least Ernst on page 2 col. 2 lines 103-115.)
As to Claim 9, Croft in view of Ernst teaches the limitations of Claim 5, and further comprising a resistor in electrical communication with the first audio signal, the resistor configured to delay the first audio signal to generate the second audio signal, the polarizing voltage decreases from the outer section to the inner section and this is achieved by the use of resistors, thus teaching first audio signal to the first section of the electrode and the second audio signal to the second section of the electrode is based on first audio signal. See at least Ernst on page 2 col. 2 lines 103-115.)
1.	Claims 10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Croft et al. (WO 00/35246) in view of Mellow et al.(US 20120033834).

As to Claim 10, Croft teaches an electrostatic transducer (abstract), comprising: a diaphragm (diaphragm 28, abstract) in electrical contact with a voltage (diaphragm 28 coupled to a s signal and bias source 29, page 5 lines 24-30, Figure 1); a stator plate (first stator 20 and second stator 24, page 5 lines 17-20). Regarding the following: comprising: a first section in electrical contact with the voltage; a second section electrically separate from the first section and in electrical contact with the voltage and a boundary area between the first section and the second section, Croft teaches the first rigid stator 20 having an interior surface 21 and adapted with slots or openings 22 for providing acoustic transparency for audio output. A second rigid stator 24 having an interior surface 25 which is juxtaposed to the interior surface of the first stator. A voltage source is coupled to the respective stators in accordance with well know principles. An appropriate separation distance or gap 27 is provided between the respective interior surfaces 21 and 25 for receiving at least one flexible diaphragm 28 as the electrostatic emitter membrane. See at least page 5 lines 10-25. Thus, Croft teaches the stator plates that has plurality of sections separated by slots 22 and 26 and thus each section has a boundary area between them respectively and a voltage source is coupled to the respective stators. (Figures 1). Croft does not explicitly teach wherein an audio signal is generated by the diaphragm and the stator based on sound waves detected by the diaphragm when the voltage is supplied.  However, Mellow in related field (electrostatic transducer) teaches the loudspeaker includes two or more segmentations of a planar radiator. Each of the segmentations has an associated frequency dependent velocity magnitude and phase with substantially uniform surface pressure. The two or more segmentations provide a substantially uniform radiation pattern across a wide range of acoustic frequencies. See at least abstract, and Figure 1. Mellow further teaches [0144] , the system is also usable for microphone arrays as well by applying the gains and time delays to ring types of microphone surfaces. Thus, teaching the an audio signal is generated by the diaphragm and the stator based on sound waves detected by the diaphragm when the voltage is supplied ( electrostatic transducer being a microphone).It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use the electrostatic transducer as both an electrostatic loudspeaker as well as electrostatic microphone for  a well-known non-limiting use of an electrostatic transducer to function both as a loudspeaker system and a microphone system. 
As to Claim 12, Croft in view of Mellow teaches the limitations of Claim 1, and wherein each of the stator plate further comprises a plurality of holes, (slots 20 and 26 on Figure 1 of Croft and Ernst teaches on page 2. Col. 2 lines 70-71 electrodes are perforated.) and wherein the sound is detected through the plurality of holes of the stator plate (a first rigid stator 20 having an interior surface 21 and adapted with slots or openings 22 for providing acoustic transparency for audio output. See at least page 5, lines 10-13). Further, since Mellow teaches an electrostatic loudspeaker can be used as a microphone array, the system of Croft in view of Mellow teaches wherein the sound is detected through the plurality of holes of the stator plate.
As to Claim 13, Croft in view of Mellow teaches the limitations of Claim 10, and wherein one or more of the first section, the second section, and the boundary area are concentric, (Mellow on Figure 1 and 2, [0013] teaches plurality of concentric rings of electrode pairs separated by boundary area). 
As to Claim 14, Croft in view of Mellow teaches the limitations of Claim 10, and wherein the second section is concentrically disposed within the boundary area and the boundary area is concentrically disposed within the first section, (Mellow on Figures 1 and 2 [0013] teaches plurality of concentric rings of electrode pairs separated by boundary area). 
As to Claim 15, Croft in view of Mellow teaches the limitations of Claim 10, and wherein the second section is disposed within the boundary area and the boundary area is disposed within the first section (Mellow on Figure 2 shows an array of concentric radiators can be optimized to provide an even sound field. First assume that the radiator in question is a plane with a center element and a number of surrounding rings as shown in FIG. 2. 
Allowable Subject Matter
1.	Claims 2, 4,11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	Claims 16-20 are allowed. Independent claim 16, identifies a uniquely distinct feature of “…and wherein at least one of the plurality of boundary areas is configured to located at a node line of a mode of a diaphragm of the electrostatic transducer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651